                                                                                Case 2:18-cv-00779-JCM-BNW Document 135 Filed 10/23/19 Page 1 of 2



                                                                            1    T. James Truman, Esq.
                                                                                 Nevada Bar No. 003620
                                                                            2    T. JAMES TRUMAN & ASSOCIATES
                                                                                 3654 North Rancho Drive, Suite 101
                                                                            3    Las Vegas, NV 89130
                                                                                 Telephone: (702) 256-0156
                                                                            4    Fax: (702) 396-3035
                                                                                 E-mail: district@trumanlegal.com
                                                                            5
                                                                                 J. Edward Hollington
                                                                            6    Pro Hac Vice
                                                                                 J. EDWARD HOLLINGTON & ASSOCIATES, P.A.
                                                                            7    708 Marquette Avenue NW
                                                                                 Albuquerque, NM 87102-2035
                                                                            8    Telephone: (505) 843-9171
                                                                                 Fax: (505) 843-7027
                                                                            9    Email: Edward708@aol.com
                                                                           10    David M. Houliston
                                                                                 Pro Hac Vice
                                                                           11    LAW OFFICES OF DAVID M. HOULISTON
                 T. JAMES TRUMAN & ASSOCIATES




                                                                                 7500 Jefferson St. NE, Suite 106
                                                                           12    Albuquerque, NM 87109
                                                                                 Telephone: (505) 247-1223
                                                3654 NORTH RANCHO DRIVE
                                                 LAS VEGAS, NEVADA 89130




                                                                           13    Fax: (505) 214-5204
                                                  www.trumanlegal.com
LAW OFFICES OF




                                                                                 Email: david@houlistonlaw.com
                                                                           14
                                                                                 Attorneys for Plaintiff
                                                                           15

                                                                           16                                   UNITED STATES DISTRICT COURT
                                                                           17                                           DISTRICT OF NEVADA
                                                                           18
                                                                                 MED FLIGHT AIR AMBULANCE, INC.,                      Case No. 2:18-cv-00779-JCM-BNW
                                                                           19
                                                                                                           Plaintiff,                 STIPULATION AND [PROPOSED]
                                                                           20    vs.                                                  ORDER TO EXTEND DEADLINE TO
                                                                                                                                      FILE RESPONSE AND REPLY
                                                                           21    MGM RESORTS INTERNATIONAL AND                        REGARDING MGM RESORTS
                                                                                 UMR, INC.,                                           INTERNATIONAL’S MOTION FOR
                                                                           22                                                         ATTORNEYS’ FEES AND COSTS
                                                                                                   Defendants.                                 (First Request)
                                                                           23    ____________________________________/
                                                                           24           Pursuant to Local Rule 7-1 and 7-2, the parties hereby stipulate and agree that Plaintiff Med
                                                                           25    Flight Air Ambulance, Inc. (“Med Flight”) may have through and including November 8, 2019 to
                                                                           26    file its response to the Defendant MGM Resorts International’s (“MGM”) Motion for Attorneys’
                                                                           27    Fees and Costs (Doc. 134). It is further stipulated and agreed that MGM may have through and
                                                                           28    including December 2, 2019 to file its reply to Med Flight’s response to MGM’s for Motion
                                                                                Case 2:18-cv-00779-JCM-BNW Document 135 Filed 10/23/19 Page 2 of 2



                                                                            1    Attorneys’ Fees and Costs .
                                                                            2           Dated this ___ day of October, 2019.
                                                                            3           Respectfully submitted,
                                                                            4    T. JAMES TRUMAN & ASSOCIATES                       BR OW N S TEIN       HYATT        FAR BER
                                                                                                                                    SCHRECK, LLP
                                                                            5
                                                                                 By: /s/ T. James Truman                            By: /s/ Eric Burris (permission received via
                                                                            6      T. JAMES TRUMAN, ESQ                             email 10/23/19)
                                                                                   Bar No. 003620                                      Bryce C. Loveland, Esq.
                                                                            7      3654 North Rancho Drive, Suite 101                  Nevada Bar No. 10132
                                                                                   Las Vegas, Nevada 89130                             100 North City Parkway, Suite 1600
                                                                            8                                                          Las Vegas, Nevada 89106
                                                                                    J. Edward Hollington
                                                                            9       Pro Hac Vice                                       Eric Burris
                                                                                    J. EDWARD HOLLINGTON &                             Pro Hac Vice
                                                                           10       ASSOCIATES, P.A.                                   201 Third Street NW, Suite 1700
                                                                                    708 Marquette Avenue NW                            Albuquerque, NM 87102
                                                                           11       Albuquerque, NM 87102-2035
                 T. JAMES TRUMAN & ASSOCIATES




                                                                                                                                       Attorneys for Defendant MGM Resorts
                                                                           12       David M. Houliston                                 International
                                                                                    Pro Hac Vice
                                                3654 NORTH RANCHO DRIVE
                                                 LAS VEGAS, NEVADA 89130




                                                                           13       LAW OFFICES OF DAVID M.                         LEWIS ROCA ROTHGERBER CHRISTIE
                                                  www.trumanlegal.com
LAW OFFICES OF




                                                                                    HOULISTON                                       LLP
                                                                           14       7500 Jefferson St. NE, Suite 106
                                                                                    Albuquerque, NM 87109
                                                                           15                                                       By: /s/ John C. West (permission received via
                                                                                    Attorneys for Plaintiff                         telephone 10/23/19)
                                                                           16                                                           John C. West
                                                                                                                                        201 East Washington Street, Suite 1200
                                                                           17                                                           Phoenix, AZ 85004
                                                                           18                                                          Joel D. Henriod
                                                                                                                                       3993 Howard Hughes Parkway
                                                                           19                                                          Suite 600
                                                                                                                                       Las Vegas, NV 89169
                                                                           20
                                                                                                                                       Attorneys for Defendant UMR, Inc.
                                                                           21

                                                                           22

                                                                           23                                                  ORDER
                                                                           24                                           IT IS SO ORDERED.
                                                                           25             October 25, 2019.2019.
                                                                                    Dated:_______________,
                                                                           26                                          _______________________________________
                                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                                           27

                                                                           28

                                                                                                                                2
